Citation Nr: 0114595	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-17 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 RO decision that 
denied service connection for PTSD.  The veteran testified at 
a Board hearing at the RO (Travel Board hearing) in March 
2001.


REMAND

The Board finds there is a further duty to assist the veteran 
in developing his claim for service connection for PTSD.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e, under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
esablishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establishe the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000); see also Cohen v. Brown, 10 Vet.App. 128 
(1997).

The veteran's service personnel records note he served on 
active duty in the Army from February 1966 to February 1969.  
He served in Vietnam from March 1967 to March 1968, during 
which time he performed duties as a light vehicle driver and 
tractor operator with engineering battalions.  He was not 
awarded decorations which would indicate combat service.  
Recent medical records include a diagnosis of PTSD, although 
the veteran has not had a VA compensation examination.

In denying service connection for PTSD, the RO held that the 
veteran did not engage in combat and that there was no 
independent evidence to verify a service stressor which might 
lead to PTSD.  In January 2000, the RO requested the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
to attempt to verify the veteran's claimed stressors.  The 
USASCRUR sent the RO an interim letter in February 2000, 
indicating that it would take some time to respond to the 
request.  To date, the USASCRUR has not provided a final 
report.  In any event, further attempts should be made to 
verify claimed service stressors, in light of additional 
information provided by the veteran at his March 2001 Board 
hearing.

According to the veteran's written statements and testimony 
at his Board hearing, he had a number of stressful incidents 
during active duty including:  being subjected to frequent 
mortar and rocket attacks; performing perimeter guard duty 
during which he was attacked; and witnessing or otherwise 
being affected by the deaths of multiple fellow soldiers, 
including Charles Leonard Doom, Robert Eickholt, John Patrick 
Flood, Jr., Thomas Lynn Griffee, Donald Wayne Hart, Wilton 
Ray Pickett, and George Williams.  At his Board hearing, the 
veteran submitted a February 2001 statement from a service 
comrade, discussing their Vietnam experiences.

In light of the additional information, the RO should make 
further attempts to verify the veteran's claimed service 
stressors throught the USASCRUR.  Any recent psychiatric 
treatment records should be obtained.  If service stressors 
are verified, a VA compensation examination to determine the 
existence and etiology of PTSD should be provided.

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should again attempt to verify 
the veteran's claimed service stressors 
(witnessing or being affected by named 
casualties, etc.) through the USASCRUR.  
If more detailed information is needed 
for such research, the veteran should be 
given the opportunity to provide it.

2.  The RO should obtain copies of any 
additional VA psychiatric treatment 
records since 1999.

3.  If the RO finds any service stressor 
is verified, the veteran should undergo a 
VA compensation examination to determine 
the existence and etiology of PTSD.  The 
claims folder should be provided to and 
reviewed by the doctor in conjunction 
with the examination.  Any diagnosis of 
PTSD must be in accordance with the 
standards of DSM-IV.  If PTSD is 
diagnosed, the doctor should clearly 
identify the events which are considered 
stressors supporting the diagnosis, and 
doctor should fully explain why the 
stressors are considered sufficient under 
the standards of DSM-IV.

4.  The RO should ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claim for service connection 
for PTSD.  Then the RO should review the 
claim.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




